                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


EDWARD LOUIS ESPOSITO,

                       Plaintiff,

               v.                                            Case No. 20-C-1488

DEPUTY HOHENFELDT and
LATISHA RAMUS,

                       Defendants.


                                     SCREENING ORDER


       Plaintiff Edward Esposito, who is a pretrial detainee at Racine County Jail and representing

himself, filed a complaint under 42 U.S.C. § 1983, alleging that his civil rights were violated when

a deputy sheriff allegedly broke his rib and the head nurse at the facility failed to provide him

treatment. The court screened Plaintiff’s original complaint, dismissing Mend Correctional

Healthcare as a defendant and allowing Plaintiff to proceed against Deputy Hohenfeldt. Dkt.

No. 7. Plaintiff has now filed an amended complaint that substitutes Latisha Ramus for Mend

Correctional Healthcare as a defendant. Dkt. No. 9.

                                     THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff alleges that on July 25, 2020, Racine

County Sheriff’s officers tazed him and forced him to lie face down on the ground. Deputy




         Case 1:20-cv-01488-WCG Filed 12/02/20 Page 1 of 5 Document 10
Hohenfeldt allegedly knelt in the middle of Plaintiff’s back. Plaintiff repeatedly told officers that

he could not breathe, but they handcuffed him and placed a spit mask over his face. Plaintiff later

noticed that the pain in his ribs was not subsiding and believed that one of his ribs was broken.

Plaintiff repeatedly filed requests for X-rays and treatment for his ribs but had not been treated.

Plaintiff alleges that Latisha Ramus, as the head nurse in charge of “serious medical request[s] and

medical decisions,” is responsible for denying his requests for X-rays. Am. Compl. at 3.

       Plaintiff has clarified that he was a pretrial detainee, not a prisoner, at the time of the alleged

violations. Because he was a pretrial detainee, his claims must be assessed under the Due Process

Clause of the Fourteenth Amendment, as opposed to the Eighth Amendment’s Cruel and Unusual

Punishment Clause. Board v. Farnham, 394 F.3d 469, 477 (7th Cir. 2005). But the Fourteenth

Amendment “provides at least as much, and probably more, protection against punishment as does

the Eighth Amendment’s ban on cruel and unusual punishment.” Forrest v. Prine, 620 F.3d 739,

744 (7th Cir. 2010) (citations omitted).

       Plaintiff was allowed to proceed against Deputy Hohenfeldt in the original screening order

(Dkt. No. 7), and Plaintiff has included no new allegations against Deputy Hohenfeldt. However,

an analysis of claims under the Fourteenth Amendment differs slightly from that under the Eighth

Amendment. Whereas an excessive force claim under the Eighth Amendment can only proceed

when the use of force involved an unjustified infliction of harm, Whitley v. Albers, 475 U.S. 312,

321 (1986), a pretrial detainee must only show “the force purposely or knowingly used against

him was objectively unreasonable,” Kingsley v. Hendrickson, 576 U.S. 389, 396–97 (2015).

Plaintiff has pleaded enough to plausibly state an excessive force claim under the Due Process

Clause and survive dismissal at this stage.




                                                   2

         Case 1:20-cv-01488-WCG Filed 12/02/20 Page 2 of 5 Document 10
       Similarly, Plaintiff has pleaded sufficient facts for his claim against Latisha Ramus to

proceed. Plaintiff states that he repeatedly requested medical care for a possible broken rib and

that Latisha Ramus, by virtue of her position, was responsible for denying that care. Because

detainees, unlike convicted prisoners, should not be subjected to any form of punishment,

“medical-care claims brought by pretrial detainees under the Fourteenth Amendment are subject

only to the objective unreasonableness inquiry identified in Kingsley.” Miranda v. Cty. of Lake,

900 F.3d 335, 352 (7th Cir. 2018). To recover on a due process claim of deliberate indifference,

a plaintiff must show that “the delay in medical care caused some degree of harm.” Id. at 347.

From the facts alleged, it can be reasonably inferred that Ms. Ramus denied Plaintiff’s request for

treatment and he suffered pain as a result. At the screening stage, this is enough to proceed.

                                           CONCLUSION

       The court finds that Plaintiff may proceed on the following claims: violation of due process

in using excessive force by Deputy Hohenfeldt and in deliberate indifference to a serious medical

need by Latisha Ramus.

       IT IS THEREFORE ORDERED that the United States Marshal shall serve a copy of the

complaint and this order upon Defendants pursuant to Federal Rule of Civil Procedure 4. Plaintiff

is advised that Congress requires the U.S. Marshals Service to charge for making or attempting

such service. 28 U.S.C. § 1921(a). The current fee for waiver-of-service packages is $8.00 per

item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2)–(3). Although Congress

requires the court to order service by the U.S. Marshals Service precisely because in forma

pauperis plaintiffs are indigent, it has not made any provision for these fees to be waived either by

the court or by the U.S. Marshals Service. The court is not involved in the collection of the fee.




                                                 3

         Case 1:20-cv-01488-WCG Filed 12/02/20 Page 3 of 5 Document 10
       IT IS FURTHER ORDERED that Defendants shall file a responsive pleading to the

complaint.

       IT IS FURTHER ORDERED that copies of the complaint and this order be sent to the

administrator of the Racine County Jail, as well as to the Racine County Sheriff, and the Racine

County Corporation Counsel.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following address:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal

                                                     4

         Case 1:20-cv-01488-WCG Filed 12/02/20 Page 4 of 5 Document 10
rights of the parties. Therefore, failure to provide your correct address could result in dismissal of

your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 1st day of December, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  5

         Case 1:20-cv-01488-WCG Filed 12/02/20 Page 5 of 5 Document 10
